
	

114 SRES 354 ATS: Congratulating the University of Nebraska-Lincoln volleyball team for winning the 2015 National Collegiate Athletic Association Division I Volleyball Championship.
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 354
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Nebraska-Lincoln volleyball team for winning the 2015 National
			 Collegiate Athletic Association Division I Volleyball Championship.
	
	
 Whereas, on December 19, 2015, the University of Nebraska-Lincoln Cornhuskers won the 2015 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Volleyball Championship in Omaha, Nebraska in an overwhelming victory over the University of Texas Longhorns by a score of 25 to 23, 25 to 23, and 25 to 21;
 Whereas the University of Nebraska-Lincoln has won 4 NCAA volleyball Championships; Whereas the Cornhuskers ended their championship season with a 16-match winning streak and finished the year with a record of 32 wins and 4 losses;
 Whereas all members of the University of Nebraska-Lincoln volleyball team, including Annika Albrecht, Olivia Boender, Kelsey Fien, Mikaela Foecke, Meghan Haggerty, Cecilia Hall, Briana Holman, Kelly Hunter, Kenzie Maloney, Alicia Ostrander, Tiani Reeves, Amber Rolfzen, Kadie Rolfzen, Brooke Smith, Sydney Townsend, and Justine Wong-Orantes, contributed to this outstanding victory;
 Whereas head coach John Cook, assistant coach Chris Tamas, assistant coach Dani Busboom Kelly, volunteer assistant coach Jen Tamas, director of operations Lindsay Peterson, video coordinator Natalie Morgan, and graduate managers Dan Mader, Mike Owen, and Peter Netisingha guided this outstanding group of women to a national championship;
 Whereas Mikaela Foecke was named the Most Outstanding Player of the 2015 NCAA Championship; Whereas Justine Wong-Orantes was named the Big Ten Defensive Player of the Year, becoming the first Nebraska player ever to earn that award;
 Whereas Kadie Rolfzen, Amber Rolfzen, and Justine Wong-Orantes were recognized as All-Americans by the American Volleyball Coaches Association, and Mikaela Foecke and Kelly Hunter received honorable mention; and
 Whereas an NCAA record-breaking crowd of 17,561 volleyball fans attended the championship game, reflecting the tremendous spirit and dedication of Nebraska fans supporting the Cornhuskers as the team won the national championship: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Nebraska-Lincoln volleyball team as the winner of the 2015 National Collegiate Athletic Association Division I Volleyball Championship;
 (2)commends the University of Nebraska players, coaches, and staff for their hard work and dedication; (3)recognizes the students, alumni, and loyal fans that supported the Cornhuskers on their journey to win another Division I Championship; and
 (4)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the president of University of Nebraska; (B)the athletic director of the University of Nebraska-Lincoln; and
 (C)the head coach of the University of Nebraska-Lincoln volleyball team.  